TEMPUR-PEDIC INTERNATIONAL INC. THIRD AMENDED AND RESTATED BY-LAWS TABLE OF CONTENTS Page Article I. – General 1 1.1.Offices 1 1.2.Seal 1 1.3Fiscal Year 1 Article II. – Stockholders 1 2.1Place of Meetings 1 2.2Annual Meeting 1 2.3Quorum 1 2.4Right to Vote; Proxies 2 2.5Voting 2 2.6Notice of Annual Meetings 2 2.7Stockholders’ List 3 2.8Special Meetings 3 2.9Notice of Special Meetings 3 2.10Inspectors 3 2.11Stockholders’ Consent in Lieu of Meeting 4 Article III. – Directors 8 3.1Number of Directors 8 3.2Resignation 8 3.3Removal 8 3.4Place of Meetings and Books 9 3.5General Powers 9 3.6Committees 9 3.7Powers Denied to Committees 9 3.8Substitute Committee Member 9 3.9Compensation of Directors 10 3.10Regular Meetings 10 3.11Special Meetings 10 3.12Quorum 10 3.13Telephonic Participation in Meetings 10 3.14Action by Consent 11 Article IV. – Officers 11 4.1Selection; Statutory Officers 11 4.2Time of Election 11 4.3Additional Officers 11 4.4Terms of Office 11 4.5Compensation of Officers 11 4.6Chairman of the Board 11 4.7President 12 4.8Vice-Presidents 12 4.9Treasurer 12 4.10Secretary 12 i 4.11Assistant Secretary 13 4.12Assistant Treasurer 13 4.13Subordinate Officers 13 Article V. – Stock 13 5.1Stock 13 5.2Fractional Share Interests 13 5.3Transfers of Stock 14 5.4Record Date 14 5.5Transfer Agent and Registrar 15 5.6Dividends 15 5.7Lost, Stolen, or Destroyed Certificates 15 5.8Inspection of Books 15 Article VI. – Miscellaneous Management Provisions 16 6.1Checks, Drafts, and Notes 16 6.2Notices 16 6.3Conflict of Interest 17 6.4Voting of Securities Owned by the Company 17 Article VII. – Indemnification 18 7.1Right of Indemnification 18 7.2Right of Indemnitee 18 7.3Non-Exclusivity of Rights 19 7.4Insurance 19 7.5Indemnification of Employees and Agents of the Company 19 Article VIII. – Amendments 19 8.1Amendments 19 ii TEMPUR-PEDIC INTERNATIONAL INC. THIRD AMENDED AND RESTATED BY-LAWS Article
